Citation Nr: 1503793	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as D.L.G.'s surviving spouse for purposes of establishing eligibility for death pension.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to December 1946.  A.D.B. died in March 2005.  The appellant claims entitlement to death pension.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the VA Regional Office and Pension Management Center in St. Paul, Minnesota.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  D.L.G. and the appellant were married in June 1948.

2.  D.L.G. and the appellant were divorced in March 1984.

3.  D.L.G. died in March 2005.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits, death pension, and accrued benefits have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.50, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Law, Regulations, and Analysis

The appellant has applied for death benefits. 

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3) ; see also 38 C.F.R. § 3.50(b) . 

The record shows that the appellant was of the opposite sex from D.L.G. and was married to him in June 1948 and remained married to him until the time of their divorce in March 1984.  D.L.G. died in March 2005.

Since a surviving spouse is defined by law as a person who was the spouse of the Veteran at the time of the Veteran's death, her divorce from D.L.G. bars the appellant from eligibility for status as D.L.G.'s surviving spouse.  38 U.S.C.A. § 101(3)  ("surviving spouse means . . . a person . . . who was the spouse of a veteran at the time of the veteran's death"); 38 C.F.R. § 3.50(b)(2).

Thus, under the general definition of a surviving spouse, once the appellant and D.L.G. divorced in March 1984, she no longer had the status of a surviving spouse of D.L.G. for purposes of VA benefits. 

The facts in this case are not in dispute.  As explained above, the appellant's divorce from D.L.G. precludes recognition of her as D.L.G.'s surviving spouse for purposes of the death benefits that she seeks.  Consequently, recognition of the appellant as D.L.G.'s surviving spouse is legally precluded, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has read the appellant's accounts of their marriage, the Veteran's drinking problem, the accounts of spousal abuse, and how she previously saved the Veteran's life.  The Board has also considered the appellant's account of how the Veteran left the appellant penniless.  Additionally, the Board has carefully considered the appellant's account of her current desparate circumstances.  While the Board is sympathetic to the appellant's circumstances, it is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case, the Board is unfortunately unable to provide a legal remedy.  The Board is bound by the applicable statutes and regulations. 


ORDER

Entitlement to recognition as D.L.G.'s surviving spouse for purposes of establishing eligibility for death pension is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


